Exhibit 10.7
 
INTERNET MEDIA SERVICES, INC.
(A Delaware Corporation)


COMMON STOCK PURCHASE WARRANT




WARRANT NO. A-____
NUMBER OF WARRANTS: _____________
 
 



CLASS “A” WARRANT CERTIFICATE FOR THE PURCHASE OF SHARES OF THE $.001 PAR VALUE
COMMON STOCK OF INTERNET MEDIA SERVICES, INC.


THE ISSUE OF THESE WARRANTS HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR OTHER COMPLIANCE UNDER
THE ACT OR THE LAWS OF THE APPLICABLE STATE OR A “NO ACTION” OR INTERPRETIVE
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER, AND ITS COUNSEL, TO THE EFFECT THAT THE
SALE OR TRANSFER OF THESE WARRANTS IS EXEMPT FROM REGISTRATION UNDER THE ACT AND
SUCH STATE STATUTES.


THIS CERTIFIES THAT, for value received, _________________, or registered
assigns, is entitled to subscribe for and purchase from Internet Media Services,
Inc., a corporation incorporated under the laws of the State of Delaware (the
“Company”)  ___________ (________) fully paid and non-assessable shares of
Common Stock of the Company at the “Warrant Price” as hereinafter defined and
during the period hereinafter set forth, subject, however, to the provisions and
upon the terms and conditions hereinafter set forth.


1.  
As used herein:



a.  
“Common Stock” or “Common Shares” shall initially refer to the Company’s Common
Stock, $0.001 par value, per share as more fully set forth in Section 3 hereof.



b.  
“Warrant Price” shall be $0.30 per share, which is subject to adjustment
pursuant to Section 3 hereof.



c.  
“Warrant” shall include any Warrants represented by any certificate issued from
time to time in connection with the transfer, partial exercise, exchange of any
Warrant or in connection with a lost, stolen, mutilated or destroyed Warrant
certificate, if any, or to reflect an adjusted number of Common Shares.



 
 

--------------------------------------------------------------------------------

 
d.  
“Underlying Securities” shall refer to and include the Common Stock issuable or
issued upon exercise of the Warrant.



e.  
“Holder” shall mean the registered holder of such Warrants or any issued
Underlying



2.  
 The purchase rights represented by this Warrant may be exercised by the holder
hereof, in whole or in part at any time, and from time to time, during the
period commencing ______________, 2011 (the “Commencement Date”) until 5:00
California time on March __, 2018  (the “Expiration Date”), by the presentation
of this Warrant, with the purchase form attached duly executed, at the Company’s
office (or such office or agency of the Company as it may designate in writing
to the Holder hereof by notice pursuant to Section 11 hereof), and upon payment
by the Holder to the Company in cash or by certified check of the Warrant Price
for the Common Shares.  The purchase price of the Common Shares issuable
pursuant to the Warrants, shall be payable in cash and/or by certified bank
check.  The Company agrees that the Holder hereof shall be deemed the record
owner of such Common Shares as of the close of business on the date on which
this Warrant shall have been presented and payment made for such Common Shares
as aforesaid. Certificates for the Common Shares so purchased shall be delivered
to the Holder hereof within a reasonable time, not exceeding ten (10) business
days, after the rights represented by this Warrant shall have been so exercised.
If this Warrant shall be exercised in part only, the Company shall, upon
surrender of this Warrant for cancellation, deliver a new Warrant evidencing the
rights of the Holder hereof to purchase the balance of the Common Shares which
such Holder is entitled to purchase hereunder.  Exercise in full of the rights
represented by this Warrant shall not extinguish the registration rights granted
under Section 8 hereof.

 
3.  
 Subject and pursuant to the provisions of this Section 3, the Warrant Price and
number of Common Shares subject to this Warrant shall be subject to adjustment
from time to time as set forth hereinafter in this Section 3.




   

 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
a.  
Subdivision and Combination.  In case the Company shall at any time subdivide or
combine the outstanding Common Stock, the Exercise Price shall forthwith be
proportionately decreased in the case of subdivision or increased in the case of
combination.



b.  
Adjustment in Number of Warrant Shares. Upon each adjustment of the Exercise
Price pursuant to the provisions of this Section 3, the number of Warrant Shares
issuable upon the exercise of each Warrant shall be adjusted to the nearest full
shares of Common Stock by multiplying a number equal to the Exercise Price in
effect immediately prior to such adjustment by the number of Warrant Shares
issuable upon exercise of the Warrants immediately prior to such adjustment and
dividing the product so obtained by the adjusted Exercise Price.



c.  
Reclassification, Consolidation, Merger, etc.  In case of any reclassification
or change of the outstanding shares of Common Stock (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision or combination), or in the case of any
consolidation of the Company with, or merger of the Company into, another
corporation (other than a consolidation or merger in which the Company is the
surviving corporation and which does not result in any reclassification or
change of the outstanding shares of Common Stock, except a change as a result of
a subdivision or combination of such shares or a change in nominal value, as
aforesaid), or in the case of a sale or conveyance to another corporation of the
property of the Company as an entirety, the Holder shall thereafter have the
right to purchase the kind and number of shares of stock and other securities
and property receivable upon such reclassification, change, consolidation,
merger, sale or conveyance as if the Holder were the owner of the Warrant Shares
issuable upon exercise of the Warrants immediately prior to any such events at a
price equal to the product of (x) the number of Warrant Shares issuable upon
exercise of the Warrants and (y) the Exercise Price in effect immediately prior
to the record date for such reclassification, change, consolidation, merger,
sale or conveyance as if such Holder had exercised the Warrants.



d.  
Determination of Outstanding Shares.  The number of shares of Common Stock at
any one time outstanding shall include the aggregate number of shares issued or
issuable upon the exercise of outstanding options, rights, warrants and upon the
conversion or exchange of outstanding convertible or exchangeable securities.



e.  
Except as otherwise specifically provided herein the date of issuance or sale of
Common Stock shall be deemed to be the date the Company is legally obligated to
issue such Common Shares.  In case at any time the Company shall take a record
date for the purpose of determining the holders of Common Stock entitled (i) to
receive a dividend or other distribution payable in Common Stock or (ii) to
subscribe for or purchase Common Stock, then such record date shall be deemed to
be the date of issue or sale of the Common Shares, deemed to have been issued or
sold upon the declaration of such dividend or the making of such distribution or
the granting of such right of subscription or purchase, as the case may be.

 
 
 
 

--------------------------------------------------------------------------------

 
4.  
For the purposes of this Warrant, the terms “Common Shares” or “Common Stock” or
“Warrant Shares” shall mean (i) the class of stock designated as the common
stock, $0.001 par value, of the Company on the date set forth on the first page
hereof or (ii) any other class of stock resulting from successive changes or
re-classifications of such Common Stock consisting solely of changes in par
value, or from no par value to par value, or from par value to no par value. If
at any time, as a result of an adjustment made pursuant to Section 3, the
securities or other property obtainable upon exercise of this Warrant shall
include shares or other securities of the Company other than Common Shares or
securities of another corporation or other property, thereafter, the number of
such other shares or other securities or property so obtainable shall be subject
to adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Common Shares contained in
Section 3 and all other provisions of this Warrant with respect to Common Shares
shall apply on like terms to any such other shares or other securities or
property. Subject to the foregoing, and unless the context requires otherwise,
all references herein to Common Shares shall, in the event of an adjustment
pursuant to Section 3, be deemed to refer also to any other securities or
property then obtainable as a result of such adjustments.



5.  
The Company covenants and agrees that:



a.  
During the period within which the rights represented by the Warrant may be
exercised, the Company shall, at all times, reserve and keep available out of
its authorized capital stock, solely for the purposes of issuance upon exercise
of this Warrant, such number of its Common Shares as shall be issuable upon the
exercise of this Warrant; and if at any time the number of authorized Common
Shares shall not be sufficient to effect the exercise of this Warrant, the
Company will take such corporate action as may be necessary to increase its
authorized but unissued Common Shares to such number of shares as shall be
sufficient for such purpose; the Company shall have analogous obligations with
respect to any other securities or property issuable upon exercise of this
Warrant;



b.  
All Common Shares which may be issued upon exercise of the rights represented by
this Warrant will, upon issuance be validly issued, fully paid, nonassessable
and free from all taxes, liens and charges with respect to the issuance thereof;
and



c.  
All original issue taxes payable in respect of the issuance of Common Shares
upon the exercise of the rights represented by this Warrant shall be borne by
the Company but in no event shall the Company be responsible or liable for
income taxes or transfer taxes upon the transfer of any Warrants.

 
6.  
 Until exercised, this Warrant shall not entitle the Holder hereof to any voting
rights or other rights as a stockholder of the Company.

 

 
 
 

--------------------------------------------------------------------------------

 
7.  
 In no event shall this Warrant be sold, transferred, assigned or hypothecated
except in conformity with the applicable provisions of the Securities Act of
1933, as amended and as then in force (the “Act”), or any similar Federal
statute then in force, and all applicable “Blue Sky” laws.



8.  
 The Holder of this Warrant, by acceptance hereof, agrees that, prior to the
disposition of this Warrant or of any Common Shares theretofore purchased upon
the exercise hereof, under circumstances that might require registration of such
securities under the Act, or any similar Federal statute then in force, such
Holder will give written notice to the Company expressing such Holder’s
intention of effecting such disposition, and describing briefly such Holder’s
intention as to the disposition to be made of this Warrant and/or the securities
theretofore issued upon exercise hereof.  Promptly upon receiving such notice,
the Company shall present copies thereof to its counsel.  If, in the opinion of
such counsel, the proposed disposition does not require registration under the
Act or qualification pursuant to Regulation A promulgated under the Act, or any
similar Federal statute then in force, of this Warrant and/or the securities
issuable or issued upon the exercise of this Warrant, the Company shall, as
promptly as practicable, notify the Holder hereof of such opinion, whereupon
such Holder shall be entitled to dispose of this Warrant and/or such Common
Shares theretofore issued upon the exercise hereof, all in accordance with the
terms of the notice delivered by such Holder to the Company.  Certificates
representing the Underlying Securities shall bear the following legend:



“THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT“) OR UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN MAY BE
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.”


9.  
 This Warrant is exchangeable, upon its surrender by the registered holder at
such office or agency of the Company as may be designated by the Company, for
new Warrants of like tenor, representing, in the aggregate, the right to
subscribe for and purchase the number of Common Shares that may be subscribed
for and purchased hereunder, each of such new Warrants to represent the right to
subscribe for and purchase such number of Common Shares as shall be designated
by the registered holder at the time of such surrender.  Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of any such loss, theft or
destruction, upon delivery of a bond of indemnity satisfactory to the Company,
or in the case of such mutilation, upon surrender or cancellation of this
Warrant, the Company will issue to the registered holder a new Warrant of like
tenor, in lieu of this Warrant, representing the right to subscribe for and
purchase the number of Common Shares that may be subscribed for and purchased
hereunder. Nothing herein is intended to authorize the transfer of this Warrant
except as permitted by applicable law.

 
 
 
 

--------------------------------------------------------------------------------

 
10.  
 Every Holder hereof, by accepting the same, agrees with any subsequent Holder
hereof and with the Company that this Warrant and all rights hereunder are
issued and shall be held subject to all of the terms, conditions, limitations
and provisions set forth in this Warrant, and further agrees that the Company
and its transfer agent may deem and treat the registered Holder of this Warrant
as the absolute owner hereof for all purposes and shall not be affected by any
notice to the contrary.



11.  
 All notices required hereunder shall be given by first-class mail, postage
prepaid; if given by the holder hereof, addressed to the Company at 1434 6th
Street, Unit 9, Santa Monica, CA 90401 or such other address as the Company may
designate in writing to the holder hereof; and if given by the Company,
addressed to the holder at the address of the holder shown on the books of the
Company.



12.  
 The validity, construction and enforcement of this Warrant shall be governed by
the laws of the State of California and jurisdiction is hereby vested in the
Courts of said State in the event of the institution of any legal action under
this Warrant.

 
IN WITNESS WHEREOF, Internet Media Services, Inc. has caused this Warrant to be
signed by its duly authorized officers to be dated _______________, 2011.

 

 
INTERNET MEDIA SERVICES, INC
     
By:
Name: Raymond Meyers
 
Title: Chief Executive Officer
   





 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SUBSCRIPTION FORM
(To be executed by the Registered Holder to exercise the rights
to purchase Common Stock evidenced by the within Warrant)




The undersigned Holder hereby irrevocably subscribes for _______________ shares
of the Common Stock of Internet Media Services, Inc., pursuant and in accordance
with the terms and conditions of the Common Stock Purchase Warrant attached
hereto and hereby makes payment of $_____________ therefore, and requests that
certificate(s) for such shares be issued in the name of the undersigned and be
delivered to the address stated below, and if such number of shares not be all
of the shares purchasable hereunder, that a new Warrant of like tenor for the
balance of the remaining shares purchasable hereunder be delivered to the
undersigned at the address stated below.


Date:
Signed





SIGNATURE(S) MUST BE GUARANTEED BY A FIRM WHICH IS A MEMBER OF A REGISTERED
NATIONAL STOCK EXCHANGE, OR BY A BANK (OTHER THAN A SAVINGS BANK), OR A TRUST
COMPANY.  THE SIGNATURE TO THE ABOVE SUBSCRIPTION FORM MUST CORRESPOND WITH THE
NAME AS WRITTEN UPON THE FACE OF THE WARRANT.  IN EVERY PARTICULAR, WITHOUT
ALTERATION OR ENLARGEMENT, OR ANY CHANGE WHATSOEVER.


 
Name to whom certificates are to be issued: _________________________________


Address: _______________________________________
 
Social Security Number: __________________________
 


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 